Case: 1:20-cv-05730 Document #: 99 Filed: 03/17/21 Page 1 of 3 PageID #:519
Case: 1:20-cv-05730 Document #: 99 Filed: 03/17/21 Page 2 of 3 PageID #:520
    Case: 1:20-cv-05730 Document #: 99 Filed: 03/17/21 Page 3 of 3 PageID #:521

                  Spach Manahan O’Dell LLP
                                        March 17, 2021


I took inactive status in the states of Missouri and Kansas because I moved to San Diego
California, where I have maintained a California bar license since May 2013. My bar licenses in
Missouri and Kansas remain in good standing, but inactive.




                                     Very truly yours,

                                     SPACH MANAHAN O’DELL LLP

                                      _____/s/ Ryan D. O’Dell_____
                                            Ryan O’Dell




Newport Beach Office                                                  San Diego Office
4675 MacArthur                                                        12707 High Bluff Drive
Suite 550                                                             Suite 200
Newport Beach, CA 92660                                               San Diego, CA 92130
